Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-9 are pending. 

Election/Restrictions
Applicants’ election of the following compound as a species of the compound of formula I: 
    PNG
    media_image1.png
    184
    175
    media_image1.png
    Greyscale
, wherein n is 0, X1 is C-F, R2 is CF3, R3 is C(O)OC(CH3)3 and R4 is H (Compound B30), in the reply filed on 10/10/2022 is acknowledged. The election was made without traverse.   
It is noted that the elected compound is not encompassed by the genus defined by formula (I) in claim 1 because the choice for the R1 does not include fluoro, thus the compound wherein X1=CR1 is C-F is not within the claimed genus.  For the compact prosecution, claim 1 will be treated as if it recites “R1 is selected from the group consisting of cyano, fluoro, chloro, methoxy, difluoromethyl, and trifluoromethyl”. Appropriate amendment is required. 
In view of the elected species, the search and examination are extended to a group of patentable indistinct species wherein n is 0; X1 is CR1 and R1 is fluoro; R2 is CF3 or CH3; R3 is -C(O)X2R12 wherein X2 is O and R12 is C1-4alkyl (specifically OC(CH3)3 (tert-butyl)), and R4 is H.
Accordingly, claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 1-4 and 7-9 are under examination in the instant office action. 

Claim Objections
Claim 1 are objected to because of the following informalities:  typographical errors. The term “choro” in line 11 should be corrected to --chloro--.    

Claim Rejections - 35 USC § 112 (d)
 The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 4 recites “R12 is selected from the group consisting of: hydrogen……”. 
Claim 4 depends from claim 3, which is depended from claim 1. Claim 3 recites “X2 is O” and in claim 1, R12 does not include hydrogen when X2 is O. Thus, R12 in claim 4 should not include “hydrogen”. As such, claim 4 fails to further limit the subject matter of the claim 1 from which it depends. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
In addition, it is noted that if claim 4 is amended to delete “hydrogen”, claim 4 will be a substantial duplicate of claim 3.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-208631 (cited in IDS filed on 1/28/2021, its English translation attached) in view of WO 2016/128266.
JP 2014-208631 discloses polypyridine derivatives of the following formula as pest control agents and herbicide in use for applying to agricultural horticulture crops and trees (abstract, p2, Technical Field, and Fig. 1-2):  

    PNG
    media_image2.png
    111
    158
    media_image2.png
    Greyscale
, wherein B1 is 
    PNG
    media_image3.png
    148
    128
    media_image3.png
    Greyscale
and m1 is 0.
JP 2014-208631 specifically discloses the following formulae:

    PNG
    media_image4.png
    150
    98
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    171
    120
    media_image5.png
    Greyscale
  
    PNG
    media_image6.png
    117
    78
    media_image6.png
    Greyscale
, wherein Ra can be hydrogen and Rb-1 is –O-tBu (p74, Fig. 70, line 1, p80, Fig. 76; lines 1 and 10, p91, p115, [0271], and p137, line 14). In addition, it specifically discloses the following compound: 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 (p401, [0337], [0338], and compound 2-008), which only differs from the elected compound in that R2 is CH3 instead of CF3 and X1 is CH instead of CF.  The prior art further teaches an herbicidal composition comprising the compound and an agriculturally acceptable formulation adjuvants, which further comprises additional pesticides such as herbicides (See English translation, p271-277).  In addition, it teaches applying the compound to cultivated crops (p272, lines 9-10). Further, it teaches that in the case where the compound of the present invention is used as a pesticide, other types of herbicides during preparation or during spraying, if necessary, plant growth regulators, synergists, and fertilizers, may be mixed with applying soil conditioner (P274, formulation example 13).
While the genus defined by the above formula encompasses the claimed compounds including the elected species, JP 2014-208631 does not disclose the specific embodiment of the elected species. 
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed compounds because such compounds have already been envisaged and suggested in view of the teachings of JP 2014-208631 (i.e.., by selecting H as Ra and –O-tBu as Rb-1 from the specific list disclosed in the prior art).  The motivation to do so comes from JP 2014-208631, who discloses the utility of a genus of polypyridine derivatives, to which the elected species belongs, that have utility of herbicide. For these reasons, a person of ordinary skill in the art would have both motivation and a reasonable expectation of success in carrying out the claimed invention. In addition, the compound 2-008 shares the same core as the elected compound. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the elected compound by modifying the compound 2-008 because the prior art already suggests that R2 can be CF3 instead of methyl and the pyridine can be substituted with fluoro at the same position as shown above. Thus, one of ordinary skill in the art would have been motivated to do so on the reasonable expectation of getting additional herbicidal compound. The motivation to make the claimed compound derives from the expectation that structurally similar compounds would possess similar activity.
Also, while JP 2014-208631 teaches the compounds as herbicide, it does not specifically disclose the use of controlling monocotyledonous weeds.
WO 2016/128266 discloses pyridine derivatives having similar core structure with the compounds of JP 2014-208631, which were known to be pest control agents  (p1, lines 9-19, claim 1, p10, Compound A19, p13, Compounds A34 and A35) and their use as herbicides for controlling weeds such as monocotyledonous weeds at a locus comprising crop plants and weeds by applying pyridine derivatives, either (a) pre-emergence, or (b) post-emergence, to a locus comprising crop plants and weeds (claims 24-25 p36 and lines 4-27, and p56 B1a-B2a). WO 2016/128266 further discloses composition thereof in combination with an herbicide or herbicide safener (claim 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the compounds of JP 2014-208631 for applying them in crops at a locus comprising crop plants and weeds, which results in controlling monocotyledonous weeds as taught by WO 2016/128266. As stated above, the prior art teaches compounds that are within the scope of the currently claimed compounds and are used as a herbicide in combination with other herbicides, plant growth regulators, synergists, and fertilizers for agricultural horticulture crops and trees. Also, WO 2016/128266 teaches the use of similar pyridine derivatives, which were known be pest control agents, for controlling weeds such as monocotyledonous weeds at a locus comprising crop plants and weeds. Thus, one of ordinary skill in the art would have been motivated to use the pyridine derivatives of JP 2014-208631 for controlling unwanted monocotyledonous weeds in crops. Also, the instant claims are directed to applying the compositions to crops at a locus comprising crop plants and weeds. JP 2014-208631 teaches the compounds are applied in an area or soil where crops are growing. One of ordinary skill in the art would have understand the application of the compounds to the area or the soil where crops are growing would encompass applying to the locus comprising crop plants and weeds such as monocotyledonous weeds because weeds generally grow in the same area or soil as crops or desirable plants grow as evidenced by WO 2016/128266. Also, by definition, herbicides are applied to a locus to control unwanted vegetation (weeds). As such, the prior art in combination teaches, motivate, and suggest the same method steps (i.e., applying the same compounds to crops at a locus comprising crop plants and weeds with or without known herbicides). Thus following the teachings of the prior art would necessarily results in controlling monocotyledonous weeds in the locus in the absence of evidence to the contrary. It is noted that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). When the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Alternately, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s functioning, does not render the old composition patentably new to the discoverer. See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611